—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rreindler, J.), rendered December 10, 1997, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Friedman, J.), of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, there was no need for the police to repeat the Miranda warnings (see, Miranda v Arizona, 384 US 436) during the course of the interrogation. Where, as here, the interrogation is continuous, a statement made by a defendant during interrogation will not be suppressed for failure to repeat the Miranda warnings if the statement is made within a reasonable time after such warnings have been given (see, People v Thomas, 233 AD2d 347; People v Baker, 208 AD2d 758; People v Stanton, 162 AD2d 987).
The admission into evidence of certain photographs was *457proper as they were relevant to the defendant’s motive for the commission of the crime (see, People v Correal, 160 AD2d 85, 92, citing People v Molineux, 168 NY 264).
The imposition of consecutive sentences was neither impermissible nor inappropriate (see, People v Salcedo, 92 NY2d 1019; People v Almodovar, 62 NY2d 126, 130; People v Fecunda, 226 AD2d 474; People v Mabry, 151 AD2d 507, 508). O’Brien, J. P., Sullivan, Friedmann and Feuerstein, JJ., concur.